       Case 1:20-cv-00843-WJ-GBW Document 88 Filed 03/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PETER STROJNIK,

               Plaintiff,                                    No. 1:20-cv-00843-WJ-GBW
                                                             No. 1:20-cv-00875-WJ-GBW
v.                                                           No. 1:20-cv-00938-WJ-GBW
                                                             No. 1:20-cv-00940-WJ-GBW
ALBUQUERQUE BOCA HOTEL, LP                                   No. 1:20-cv-00998-WJ-GBW
D/B/A CROWNE PLAZA                                           No. 1:20-cv-01034-WJ-GBW
ALBUQUERQUE,                                                 No. 1:20-cv-01325-WJ-GBW
                                                             Consolidated
               Defendant.

                     MEMORANDUM OPINION AND ORDER
            DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
                           WITHOUT PREJUDICE

       THIS MATTER comes before the Court on Plaintiff's Motion for Partial Summary

Judgment, Doc. 15, filed September 10, 2020. Plaintiff filed his Motion for Partial Summary

Judgment against Defendant Albuquerque Boca Hotel, LP, prior to the commencement of

discovery and prior to the consolidation of Plaintiff's other cases with this case. Plaintiff and

Defendant Albuquerque Boca Hotel, LP, stipulated to an indefinite extension of time for Defendant

Albuquerque Boca Hotel, LP, to file a response due to the "unforeseen delay in the parties' ability

to conduct discovery" due to the consolidation of this case with the other cases. See Doc. 56, filed

November 27, 2020. United States Magistrate Judge Gregory B. Wormuth has set a scheduling

conference for April 22, 2021, to discuss discovery needs and scheduling. See Doc. 80, filed

February 23, 2021. Because discovery is only now beginning, the Court denies Plaintiff's Motion

for Partial Summary Judgment without prejudice. Plaintiff may file another motion for summary

judgment after both parties have had an opportunity to take discovery.
      Case 1:20-cv-00843-WJ-GBW Document 88 Filed 03/29/21 Page 2 of 2




      IT IS ORDERED that Plaintiff's Motion for Partial Summary Judgment, Doc. 15, filed

September 10, 2020, is DENIED without prejudice.



                                        ________________________________________
                                        WILLIAM P. JOHNSON
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           2
